Case: 16-41219      Document: 00513894497         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-41219                                   FILED
                                  Summary Calendar                             March 2, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE GUADALUPE VEGA-ZAPATA, also known as Ricardo Gonzalez, also
known as Victor Guadalupe Medina,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-580-1


Before KING, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Guadalupe Vega-Zapata pleaded guilty to illegal reentry and was
sentenced to a 36-month term of imprisonment.                 On appeal, Vega-Zapata
renews his challenge to application of the eight-level aggravated felony
enhancement of U.S.S.G. § 2L1.2(b)(1)(C). The gravamen of his argument is
that, in light of Johnson v. United States, 135 S. Ct. 2551 (2015), the definition



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41219     Document: 00513894497      Page: 2       Date Filed: 03/02/2017


                                  No. 16-41219

of a crime of violence (COV) in 18 U.S.C, § 16(b) is unconstitutionally vague on
its face. Therefore, he contends, neither his prior Texas conviction for evading
arrest with a motor vehicle nor his prior Texas conviction for assault of a public
servant is a COV under § 16(b), and thus neither prior conviction is an
aggravated    felony   for   purposes   of   8   U.S.C.     §    1101(a)(43)(F)   and
§ 2L1.2(b)(1)(C).
      As Vega-Zapata concedes, his argument is foreclosed by our decision in
United States v. Gonzalez-Longoria, 831 F.3d 670, 672-77 (5th Cir. 2016) (en
banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259), in which we rejected
a constitutional challenge to § 16(b) as facially vague. Accordingly, Vega-
Zapata’s motion for summary disposition is GRANTED, and the district court’s
judgment is AFFIRMED.




                                         2